Citation Nr: 0842425	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  05-09 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 
24, 2003, for the award of a 50 percent rating for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted an increased (50 percent) 
rating for PTSD effective September 24, 2003.  


FINDINGS OF FACT

1.  The veteran's PTSD is characterized by occupational and 
social impairment with reduced reliability and productivity; 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood is not shown.   
	
2.  The veteran's claim for an increased rating for PTSD was 
received on September 24, 2003; in the year prior to this 
date, it was not factually ascertainable that that an 
increase in disability above the 30 percent level had 
occurred.    


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); C.F.R. § 4.130, Diagnostic Code (Code) 9411.   

2.  The criteria for an effective date earlier than September 
24, 2003 for the award of a 50 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. § 3.400 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for increase.  A 
January 2004 letter from the RO explained what the evidence 
needed to show to substantiate the claim.   It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  Additionally, a March 2006 
letter provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).
 
The Board notes that although the VCAA notice provided did 
not meet all of the specific notice requirements pertaining 
to increased rating claims recently outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the veteran was not 
prejudiced by this lack of specificity.  He has been given an 
ample opportunity to identify any evidence that might be 
pertinent to the rating assigned for his PTSD and he has not 
identified any additional, obtainable, outstanding evidence.  
Also, he was provided with a VA examination in January 2004.  
In addition, he was given the opportunity to undergo further 
examinations in May 2006 and August 2007 but the May 2006 
examination needed to be canceled due to his behavior and he 
failed to appear for the August 2007 examination.  Thus, 
although the veteran was not provided notice of the specific, 
applicable criteria for rating PTSD in a notice letter (See 
Vasquez, 22 Vet. App. 37 (2008)), the Board does not find 
that more specified notice would have resulted in any 
additional pertinent evidence being obtained.  Accordingly, 
the lack of specificity did not prejudice the veteran as it 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007). 

Regarding the veteran's claim for an earlier effective date, 
the Board notes that although the veteran was provided notice 
of his and VA's responsibilities in claims development, he 
was not provided specific notice in a notice letter of the 
evidence necessary to substantiate his claim for an earlier 
effective date.  The Board finds that he was not prejudiced 
by this lack of notice, however.  As explained below, under 
the pertinent regulations and the procedural record in this 
case, the veteran could only potentially be eligible to an 
effective date for his increased (50 percent) rating for PTSD 
up to one year prior to the one currently assigned, if it 
were factually ascertainable from the record that the PTSD 
had increased in severity to the 50 percent level sometime 
during that one year time frame.  The record does not contain 
any evidence pertaining to treatment or evaluation of the 
veteran's PTSD during that one year time frame, however.  
Further, there is no indication in the record that there is 
any additional outstanding medical evidence relating to 
treatment or evaluation of the veteran's PTSD during that 
time frame and the veteran has not indicated that there are 
any outstanding PTSD treatment records.  Thus, there is no 
indication that the provision of specified notice to the 
veteran could result in any additional pertinent evidence 
being produced.  Accordingly, the veteran is not prejudiced 
by the lack of notice as it did affect the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007). 
    
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with a VA examination in January 2004.  The veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's assistance obligations are met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

The veteran's original claim of entitlement to service 
connection for PTSD was received in May 1995.  In October 
1995, entitlement to service connection for PTSD was denied 
because the claim was not well-grounded.  The veteran was 
notified of the decision through a letter from the RO dated 
October 30, 1995 and did not appeal. 

In an August 1996 rating decision, the prior denial of 
service connection was confirmed and continued.  The veteran 
was notified of this through a letter dated August 13, 1996 
and did not appeal the decision.   

The record does not contain any subsequent communication from 
the veteran until April 1999.  At that time, he attempted to 
reopen his claim, which ultimately led the RO to award 
service connection for PTSD in July 2003 effective April 14, 
1999, the date the veteran filed his claim to reopen.  A 30 
percent rating was assigned as of that date. 

On September 24, 2003, the RO received a letter from the 
veteran indicating that he had been hospitalized at the VA 
Medical Center in Menlo Park from June 16, 1999, to August 
17, 1999.  He requested a temporary 100 percent evaluation 
due to this mental health hospitalization.  The RO also 
construed this letter as a claim of entitlement to an 
increased rating for PTSD.  In the March 2004 rating decision 
the RO granted an increased (50 percent rating) for PTSD 
effective September 24, 2003, the date the veteran was deemed 
to have filed his claim for increase.  Then, in an August 
2004 Notice of Disagreement the veteran initiated the instant 
appeal of both the rating assigned and the effective date.   

An April 2002 VA mental health examination produced a 
pertinent diagnostic assessment of PTSD, subclinical in 
nature.  The veteran's current Global Assessment of 
Functioning (GAF) score was found to be 65. 

In January 2004, the veteran was afforded a VA examination.  
He reported that he was last employed in 1998 and was fired 
due to alcohol usage and his PTSD.   He indicated, however, 
that his current inability to work was mainly due to his 
psoriasis and avascular necrosis of the hips.  Since his last 
psychiatric hospitalization in 1999, he had used alcohol more 
sparingly, but still on a daily basis.  The last time he was 
on any psychiatric medication had been in 2000 for "panic 
disorder."  The examiner noted that it was significant that 
the veteran had not been on any psychiatric medications in 
the last two or three years for anxiety, panic, or 
depression.  

For the past three months he had had nightmares with 
associated insomnia about three times per week, and prior to 
that, he had had them about three times a week.  He had also 
had had panic attacks, with associated feelings of dread, 
anxiety, and despair occurring twice a day, about four to 
five times a week.  The veteran indicated that they could 
last an hour or the "whole day" with the examiner noting 
that a typical panic attack would not last the whole day.  
The veteran also experienced depression to include feelings 
of loneliness, isolation, unhappiness, hopelessness, 
occasional suicidal ideation, and crying spells.   His crying 
spells occurred two to three times a day, two to three times 
a week.  His last flashback had been in 2000 and he endorsed 
a fear of water, flying, crowds and Asian people, although he 
had been married to an Asian woman for 16 years and still saw 
his ex-wife occasionally. 

He stated that his relationships were good with all three of 
his daughters, and that he got along with his ex-wife.  He 
did not have many social relations, but he did see his 
friends on a monthly basis.  He also took care of his 
grandson while living with his daughter.  Regarding substance 
abuse, he had consumed only airline bottles of peppermint 
schnapps in the past one or two months.  He did have a 
history of assaultiveness and violence, his last assault 
being in 2001.  The examiner indicated that the veteran could 
have a problem with poor impulse control.  There was no 
recent history of suicidal attempts but the veteran did 
endorse occasional suicidal ideation with no intent or plan.  
The examiner opined that the veteran's psychiatric issues 
resulted in moderate impairment of psychosocial functioning.   
The veteran was apparently able to take care of the routine 
responsibilities of self-care and he was able to care for his 
grandson at least two nights a week when his daughter went to 
school.  He functioned in an appropriate role as a father.  
His lack of pursuit of recreational or leisure activities was 
attributed mainly to his physical problems. There was no 
evidence of auditory hallucinations.  He did have some visual 
disturbances (i.e. seeing movements out of the corner of his 
eye and then in front of him), which appeared to be 
associated with alcohol use and/or withdrawal.  He was 
oriented in all three spheres.  Recent memory was adequate.  
There was moderate diminishment in concentration ability.  
Insight and judgment were fair.  He did not exhibit any major 
cognitive deficits.  He experienced no delusions or 
hallucinations.  He maintained adequate eye contact and 
interactions throughout the session.  There was no homicidal 
ideation and although the veteran complained of memory loss, 
this was not elicited on short-term testing.  The veteran did 
not exhibit any ritualistic or obsessive behavior.  Speech 
was not irrelevant or illogical.  He was assigned a GAF score 
of 55 specifically for his PTSD and depression and a 
composite GAF score of 51 when his alcohol dependence was 
taken into account.  The examiner found that the veteran was 
competent to manage his financial affairs on his own behalf.

A May 2004 VA psychiatric assessment produced a pertinent 
diagnostic assessment of PTSD.  The veteran's GAF score was 
65.   The veteran complained of worsening anxiety in the past 
six months.  He denied any depressive symptoms, psychotic 
symptoms, suicidal or homicidal ideation.  He endorsed 
interrupted sleep and nightly anxiety.  At that time, he was 
renting a room.  He was drinking 3 to 4 drinks a day and 
using marijuana twice a month.  His mood was anxious his 
affect was full.  Speech was normal.  He denied any 
hallucinations.  Thought processes were linear and no 
delusions were noted.   He was oriented in all three spheres.  
Insight and judgment were fair.  
 
A May 2005 VA psychiatry note shows that the veteran was seen 
for an exacerbation of PTSD.  He reported hyperarousal, 
intrusive thoughts and some limited homicidal ideation 
(pertaining to a store clerk) but no plan.  He denied 
suicidal ideation.  Treatment from the Vet Center was 
recommended and it was noted that the veteran required 
sobriety for a good psychiatric evaluation and for treatment 
of symptoms.  A June 2005 VA substance abuse treatment 
program intake evaluation then showed diagnoses of alcohol 
dependence in early remission, marijuana abuse in early 
remission, PTSD and history of depression.  The veteran's GAF 
score was 50.  A subsequent July 2005 VA substance abuse 
program psychiatric assessment produced similar diagnoses and 
a GAF of 60.  The veteran showed good grooming and hygiene 
with no current suicidal or homicidal ideation and no 
delusions, hallucinations or illusions.  No cognitive 
deficits were identified.  Subsequent July and August 2005 VA 
progress notes show ongoing intensive outpatient chemical 
dependency treatment.  An August 2005 discharge summary 
showed similar diagnoses to those of June 2005 and a GAF 
score of 50.  

September 2005 to January 2006 VA progress notes show ongoing 
VA and mental health treatment.  A November 2006 inpatient 
psychiatric discharge summary shows that the veteran was very 
briefly hospitalized for suicidal ideation related to 
learning that his fiancée had ended their relationship.  The 
veteran's GAF score on discharge was 60 and he was discharged 
to the care of his daughter.  A December 2006 VA psychiatric 
assessment produced diagnoses of PTSD by history, which 
appeared to be chronic with intermittent exacerbations, mood 
disorder NOS, alcohol dependence and history of polysubstance 
abuse.  The veteran's GAF score was 54.  It was noted that he 
had recently been released from the inpatient psychiatry 
unit.  The veteran's hygiene and grooming were deemed to be 
fair.  Eye contact was fair to good and there was slight 
psychomotor slowing present.  There was no active suicidal 
ideation, homicidal ideation, auditory or visual 
hallucinations.  There was some preoccupation with somatic 
complaints.  His speech was not quite spontaneous with 
decreased rate and volume.  He was found to be positive for 
chronic passive suicidal ideation.   A January 2006 VA 
chemical dependency treatment program discharge summary shows 
similar diagnoses to June 2005 and a GAF score of 60. 

In May 2006, the veteran was scheduled for an additional VA 
examination.    He reported for the examination in a state of 
intoxication, however, smelling of alcohol with his clothing 
appearing unkempt, and became angry and hostile toward the 
physician.  He wanted her to change something in her prior 
report and when she declined he started raising his voice and 
getting angrier.  Consequently, the examination needed to be 
canceled. 

In a June 2007 letter the RO notified the veteran that it had 
asked the VA facility nearest to him to schedule him for an 
examination.  It advised the veteran that the examination was 
very important and that without it, the RO might have deny 
his claim for increase.  The examination was subsequently 
scheduled for August 2007 and the veteran failed to report.  

An August 2007 VA progress note shows that the veteran 
reported to primary care that he would be going out of state 
for 6 months.

Later in August 2007 the RO issued a supplemental statement 
of the case.  In it they informed the veteran that if he 
wished to have his VA examination rescheduled, he should 
inform the RO when he would be available to report.   

In an August 2008 brief, the veteran's representative argued 
that the veteran exhibited suicidal ideation, and thereby a 
70 percent rating for his PTSD was warranted.    



III.  Law and Regulations

In a claim for increase, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination the claim shall be denied.  38 C.F.R. § 3.655.   

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7. 

PTSD is rated under the General Rating Formula for Mental 
Disorders (See 38 C.F.R. § 4.130, Code 9411).  This formula 
provides for a 50 percent rating when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.
 
In a claim for increase of disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In 
VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  That section was intended to be applied in 
those instances where the date of increased disability can be 
factually ascertained with a degree of certainty. It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997). 
Thus, there are three possible effective dates may be 
assigned depending on the facts of a particular case:

(1) If an increase in disability occurs after the claim is 
filed, the effective date is the date that the increase is 
shown to have occurred (i.e. date entitlement arose) (38 
C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year 
or less, the effective is the date that the increase is shown 
to have occurred (i.e. date that the disability is factually 
ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) If an increase in disability precedes the claim by more 
than a year, the effective date is the date that the claim is 
received.  38 C.F.R. § 3.400(o)(2); Harper, 10 Vet App at 
126.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefit sought.   To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b). 
 
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
  
IV.  Analysis

Claim for increased rating for PTSD

At the outset, the Board notes that the veteran failed to 
report for the VA examination scheduled in August 2007.  
Neither he nor his representative has alleged any good cause 
for the failure to report or attempted to have the 
examination rescheduled.  Prior to the examination he was 
advised of the consequences of a failure to report, i.e., 
that the claim could be denied.  Further, he did not respond 
to the RO's affirmative offer (contained in the August 2007 
supplemental statement of the case) to reschedule the 
examination.  Thus, as the veteran's claim is a claim for 
increase, and as the examination was necessary to determine 
whether an increased rating for PTSD was warranted, 38 C.F.R. 
§ 3.655 mandates that the claim must be denied as a matter of 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Although 38 C.F.R. § 3.655 is dispositive in this case, the 
Board notes that the existing evidence of record also does 
not establish a basis for granting a higher (70 percent) 
rating for PTSD.  The record simply does not show that the 
veteran has occupational and social impairment with 
deficiencies in most areas.  C.F.R. § 4.130, Code 9411.  
Although the veteran has not been working, he has attributed 
this to his physical problems and not to his PTSD.  Also, 
neither the veteran's judgment nor thinking has been deemed 
deficient; notably, his judgment has found to be either fair 
or good.  Additionally, the veteran has been found to 
function adequately in family relations including 
appropriately taking care of his grandson and functioning in 
an appropriate role as a father.  Further, there is no 
indication that the veteran would be impaired in an 
educational setting.  Thus, the record only affirmatively 
shows that the veteran has a deficiency in his mood due to 
PTSD.  Id.    

The Board also notes that the veteran has not been shown to 
exhibit many of the symptoms associated with the level of 
impairment due to PTSD necessary to support the award of a 70 
percent rating.  Id.  Although he has been found to have a 
chronic low level of suicidal ideation; some level of problem 
with impulse control; and ongoing depression; and may have 
difficulty adopting to stressful circumstances, he has not 
been shown to exhibit: obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; spatial disorientation; neglect of 
personal appearance and hygiene (although the veteran did 
appear unkempt when he reported for the May 2006 examination, 
he has generally been found to adequately maintain appearance 
and hygiene); or inability to establish and maintain 
effective relationships.  Further the record shows that he 
has been diagnosed as having depression and chemical 
dependence in addition to PTSD and neither of these disorders 
are service connected.  Thus, as at least some of his 
impairment has been attributed to these disorders; as the VA 
examinations have characterized the veteran's PTSD as either 
moderate or subclinical; and as a 70 percent rating is 
generally assigned for a more severe level of pathology, the 
record does not support assignment of such a rating.  
Finally, the record shows GAF scores between 50 and 65, with 
most of scores ranging between 60 and 65.  Such assessments 
also connote a moderate level of functioning rather than the 
more severe impairment associated with a 70 percent rating.  
Id., Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994). 

Accordingly, for all the foregoing reasons, an increased 70 
percent rating is not warranted for the veteran's PTSD.  The 
preponderance of the evidence is against this claim and it 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Earlier Effective Date

As noted above, the veteran's September 2003 statement was 
found to constitute a claim for an increased rating for his 
service connected PTSD.  At the time PTSD was rated as 30 
percent disabling.  When the RO granted an increased (50 
percent) rating for PTSD in the March 2004 rating decision it 
assigned an effective date of September 24, 2003, the date of 
the veteran's claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  As there are no prior communications of record 
which can be construed as a claim for increase, the Board 
need only evaluate the evidence of record from September 24, 
2002 to September 24, 2003 to determine whether, at any time 
during this period, it is factually ascertainable that the 
veteran's level of PTSD disability increased above 30 
percent.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(2); Harper, 10 Vet App at 126.

From September 24, 2002 to September 24, 2003, there is no 
documentation of record demonstrating the level of the 
veteran's impairment from his PTSD.  Thus, the Board has no 
evidence from which to even attempt to ascertain that the 
veteran's PTSD had become manifest to a degree that would 
warrant assignment of a 50 percent rating.  Accordingly, as 
it not factually ascertainable that the veteran's level of 
PTSD disability increased above 30 percent at any time from 
September 24, 2002 to September 24, 2003, an effective date 
earlier than September 24, 2003 for the assignment of a 
higher (50 percent) rating for PTSD is not warranted.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); Harper, 10 Vet App 
at 126.  The preponderance of the evidence is against this 
claim and it must be denied.  
   




CONTINUED ON NEXT PAGE
ORDER

Entitlement to a rating in excess of 50 percent for service 
connected post-traumatic stress disorder (PTSD) is denied.

Entitlement to an effective date earlier than September 24, 
2003, for the award of a 50 percent disability rating for 
PTSD is denied. 


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


